UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09135 Nuveen New York Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:September 30 Date of reporting period: September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Common Share Dividend and Share Price Information 14 Performance Overviews 16 Shareholder Meeting Report 21 Report of Independent Registered Public Accounting Firm 23 Portfolios of Investments 24 Statement of Assets and Liabilities 56 Statement of Operations 57 Statement of Changes in Net Assets 58 Statement of Cash Flows 60 Financial Highlights 61 Notes to Financial Statements 70 Board Members and Officers 82 Annual Investment Management Agreement Approval Process 87 Reinvest Automatically, Easily and Conveniently 96 Glossary of Terms Used in this Report 98 Other Useful Information Chairman’s Letter to Shareholders Dear Shareholders, The global economy continues to be weighed down by an unusual combination of pressures facing the larger developed economies. Japanese leaders continue to work through the economic aftereffects of the March 2011 earthquake and tsunami. Political leaders in Europe and the U.S. have resolved some of the near term fiscal problems, but the financial markets are not convinced that these leaders are able to address more complex longer term fiscal issues. Despite improved earnings and capital increases, the largest banks in these countries continue to be vulnerable to deteriorating mortgage portfolios and sovereign credit exposure, adding another source of uncertainty to the global financial system. In the U.S., recent economic statistics indicate that the economic recovery may be losing momentum. Consumption, which represents about 70% of the gross domestic product, faces an array of challenges from seemingly intractable declines in housing values, increased energy costs and limited growth in the job market. The failure of Congress and the administration to agree on the debt ceiling increase on a timely basis and the deep divisions between the political parties over fashioning a balanced program to address growing fiscal imbalances that led to the recent S&P ratings downgrade add considerable uncertainty to the domestic economic picture. On a more positive note, corporate earnings continue to hold up well and the municipal bond market is recovering from recent weakness as states and municipalities implement various programs to reduce their budgetary deficits. In addition, the Federal Reserve has made it clear that it stands ready to take additional steps should the economic recovery falter. However, there are concerns that the Fed is approaching the limits of its resources to intervene in the economy. These perplexing times highlight the importance of professional investment management. Your Nuveen investment team is working hard to develop an appropriate response to increased risk, and they continue to seek out opportunities created by stressful markets using proven investment disciplines designed to help your Fund achieve its investment objectives. On your behalf, we monitor their activities to assure that they maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board November 21, 2011 4 Nuveen Investments Portfolio Manager’s Comments Nuveen New York Municipal Value Fund, Inc. (NNY) Nuveen New York Municipal Value Fund 2 (NYV) Nuveen New York Performance Plus Municipal Value Fund, Inc. (NNP) Nuveen New York Dividend Advantage Municipal Fund (NAN) Nuveen New York Dividend Advantage Municipal Fund 2 (NXK) Portfolio manager Scott Romans discusses economic and municipal market conditions at both the national and state levels, key investment strategies, and the twelve-month performance of these Nuveen New York Funds. Scott, who joined Nuveen in 2000, assumed portfolio management responsibility for these five New York Funds in January 2011 from Cathryn Steeves, who managed NNY, NNP, NAN and NXK from 2006 to December 2010 and NYV from its inception in 2009 to December 2010. What factors affected the U.S. economy and municipal market during the twelve-month reporting period ended September 30, 2011? During this period, the U.S. economy’s recovery from recession remained slow. The Federal Reserve (Fed) maintained its efforts to improve the overall economic environment by continuing to hold the benchmark fed funds rate at the record low level of zero to 0.25% that it had established in December 2008. At its September 2011 meeting, the central bank stated that economic conditions would likely warrant keeping this rate at “exceptionally low levels” at least through mid-2013. The Fed also announced that it would extend the average maturity of its holdings of Treasury securities by purchasing $400 billion of Treasury securities with maturities of six to thirty years and selling an equal amount of Treasury securities with maturities of three years or less. The goals of this program, which the Fed expects to complete by the end of June 2012, are to lower longer-term interest rates, support a stronger economic recovery and help ensure that inflation remains at levels consistent with the Fed’s mandates of maximum employment and price stability. In the third quarter of 2011, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 2.5%, the best growth number since the September quarter of 2010 and the ninth consecutive quarter of positive growth. At the same time, inflation posted its largest twelve-month gain in three years, as the Consumer Price Index (CPI) rose 3.9% year-over-year as of September 2011. The core CPI (which excludes food and energy) increased 2.0% over this period, staying just within the Fed’s unofficial objective of 2.0% or lower for this measure. Unemployment numbers remained high, with the September 2011 national jobless rate at 9.1% for the third consecutive month, slightly down from 9.6% a year earlier. The housing market also continued to be a major weak spot. For the twelve months ended August 2011 (the Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. Nuveen Investments 5 most recent data available at the time this report was prepared), the average home price in the Standard & Poor’s/Case-Shiller index of 20 major metropolitan areas lost 3.8%, putting housing prices on par with those seen in June/July 2003. In addition, the U.S. economic picture continued to be clouded by concerns about the European debt crisis and the efforts to reduce the federal deficit. Municipal bond prices generally rose over the entire twelve-month period, bouncing back from a reversal in the municipal market that began in the fourth quarter of 2010 as the result of investor concerns about inflation, the federal deficit and its impact on demand for U.S. Treasuries. Adding to this situation was media coverage of the strained finances of many state and local governments, which failed to differentiate between gaps in these governments’ operating budgets and their ability to meet their debt service obligations. As a result, money flowed out of municipal mutual funds, yields rose and valuations declined. During the second half of this reporting period, municipal bond prices generally rallied as yields declined. The U.S. Treasury rates dropped substantially and this “forced” down municipal interest as well. This was attributable in part to the continued depressed level of municipal bond issuance. Tax-exempt volume, which had been limited in 2010 by issuers’ extensive use of taxable Build America Bonds (BABs), continued to drift lower in 2011. Even though BABs were no longer an option for issuers (the BAB program expired at the end of 2010), some borrowers had accelerated issuance into 2010 in order to take advantage of the program’s favorable terms before its termination, fulfilling their capital program borrowing needs well into 2012. This reduced the need for many borrowers to come to market with new issues during this period. Over the twelve months ended September 30, 2011, municipal bond issuance nationwide totaled $330.6 billion, a decrease of 20% compared with the issuance of the twelve-month period ended September 30, 2010. During the majority of this period, demand for municipal bonds was exceptionally strong. How were the economic and market environments in New York during this period? Over the twelve-month period, New York emerged as a leader in the recovery from recession, outpacing most of the other states in the Northeast. Hiring picked up in three of New York’s key industries—education and health services, professional and business services, and financial services—which represented about 40% of jobs in the state. As of September 2011, the unemployment rate in New York was 8.0%, down from 8.4% in September 2010 and well below the U.S. average of 9.1%. However, the outlook for continued economic improvement in New York has been somewhat tempered by concerns about Europe’s economic situation and its potential impact on the state’s exports of manufactured goods, as well as on the many global financial companies 6 Nuveen Investments headquartered in New York City. In the housing sector, the average home price in the New York City area fell 3.4% over the twelve months ended August 2011 (the most recent data available at the time this report was prepared). In March 2011, New York passed its final state budget for fiscal 2012, marking the first time since 2006 that the state completed the task by the April 1 deadline. The $132.5 billion budget, which closed a $10 billion deficit, included a 1% cut in spending from fiscal 2011, but no new taxes or borrowing. As of September 30, 2011, Moody’s and Standard & Poor’s (S&P) rated New York general obligation debt at Aa2 and AA, respectively. For the twelve months ended September 30, 2011, municipal issuance in New York totaled $38.3 billion, a decrease of 4% from the previous twelve months. What key strategies were used to manage the New York Funds during this reporting period? In an environment characterized by tighter municipal supply and relatively lower yields, we took an opportunistic approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. During this period, the New York Funds found value in health care, charter schools, utilities, transportation and tax-backed issues. We also took advantage of attractive valuation levels to add tobacco bonds to NAN as we worked toward our targeted allocation level in this sector across the complex of funds. During this period, NYV, which was established in April 2009, saw less investment activity than the other New York Funds. At the time this Fund’s portfolio was initially invested, yields were higher than they were during this most recent period, and we believed it was prudent to maintain these holdings. In addition, as a newer Fund, NYV had fewer proceeds from called and matured bonds that required reinvestment. Cash for new purchases during this period was generated primarily by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Funds fully invested. We occasionally sold bonds with very short maturities or short call dates in advance of their maturity or call date in order to take advantage of attractive purchase candidates as they became available in the market. On the whole, selling was minimal, as the bonds in our portfolios generally offered higher yields than those available in the current marketplace. As of September 30, 2011, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. As part of our duration management strategies, NYV also used derivatives to reduce the duration of the Fund’s portfolio. Nuveen Investments 7 How did the Funds perform? Individual results for the Nuveen New York Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 9/30/11 Fund 1-Year 5-Year 10-Year NNY* 3.62% 4.45% 4.76% NYV* 0.27% N/A N/A NNP 4.78% 5.51% 6.39% NAN 4.75% 5.21% 6.27% NXK 4.38% 5.33% 6.51% Standard & Poor’s (S&P) New York Municipal Bond Index** 3.70% 4.88% 5.15% Standard & Poor’s (S&P) National Municipal Bond Index** 3.87% 4.69% 5.10% Lipper New York Municipal Debt Classification Average** 3.52% 3.80% 5.54% For the twelve months ended September 30, 2011, the total returns on common share net asset value (NAV) for NNP, NAN and NXK exceeded the returns for the Standard & Poor’s (S&P) New York Municipal Bond Index, the Standard & Poor’s (S&P) National Municipal Bond Index, and the Lipper New York Municipal Debt Classification Average. For this same period, NNY performed in line with the S&P New York Index, lagged the S&P National Index, and outperformed the Lipper New York Average. NYV underper-formed all three of these benchmarks for the period. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of leverage was an important positive factor in the Funds’ performance over this period. One of the primary reasons that the returns of NNY and NYV trailed those of the other three Funds for the twelve-month period was that these two Funds do not use structural leverage. The impact of leverage is discussed in more detail later in this report. During this period, as yields across the municipal bond curve declined, municipal bonds with longer maturities generally outperformed the shorter maturities. Among these Funds, NNP, NAN and NXK were the most advantageously situated in terms of duration and yield curve positioning. In February 2011, we implemented a hedging strategy in NYV to reduce the Fund’s price volatility risk by synthetically shortening its duration. As the municipal market recovered, the Fund’s performance improved, but by period end, NYV was able to recover only partially from the negative impact of its longer duration during the first part of this period. Credit exposure also played a role in performance, as bonds rated A typically outperformed the other credit quality categories, especially bonds rated BBB. Non-rated bonds also performed well. NNP and NAN, in particular, benefited from their higher weightings in non-rated bonds, while NNY had the lowest allocation to non-rated bonds Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. * NNY and NYV do not use structural leverage; the remaining three Funds in this report use structural leverage. ** Refer to Glossary of Terms Used in this Report for definitions. 8 Nuveen Investments among these Funds. All of the Funds were hampered by their heavy weightings of BBB bonds, with NAN having the heaviest weighting in this credit sector. Holdings that generally made positive contributions to the Funds’ returns during this period included health care, water and sewer, and housing credits. All of these Funds tended to have good exposure to the health care sector. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the poorest performing market segments during this period. The under-performance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. These Funds were generally underweighted in pre-refunded bonds, which lessened the negative impact of these holdings. Among the revenue sectors, airports and utilities trailed the overall municipal market. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of NNP, NAN and NKX relative to the comparative indexes was these Funds’ use of leverage. As mentioned previously, NNY and NYV do not use structural leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. RECENT DEVELOPMENTS REGARDING THE FUNDS’ REDEMPTION OF AUCTION RATE PREFERRED SHARES Shortly after their respective inceptions, NNP, NAN, and NKX issued auction rate preferred shares (ARPS) to create structural leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely nonexistent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short term rates at multigenerational lows, those maximum rates also have been low. Nuveen Investments 9 One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares or Variable MuniFund Term Preferred (VMTP) Shares, which are floating rate forms of preferred stock with a mandatory term redemption. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of three to five years. During 2010 and 2011, certain Nuveen leveraged closed-end funds (including NNP, NAN and NXK) received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. 10 Nuveen Investments Subsequently, the funds that received demand letters (including NNP, NAN and NXK) were named in a consolidated complaint as nominal defendants in a putative shareholder derivative action captioned Martin Safier, et al. v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on February 18, 2011 (the “Complaint”). The Complaint, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Fund Advisors, Inc. as a defendant, together with current and former Officers and interested Directors/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaint contains the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. The Court has heard arguments on the funds’ motion to dismiss the suit and has taken the matter under advisement. Nuveen Fund Advisors, Inc. believes that the Complaint is without merit, and is defending vigorously against these charges. As of September 30, 2011, the Funds have issued and outstanding MTP Shares and VRDP Shares as shown in the accompanying tables. As mentioned previously, NNY and NYV do not use structural leverage. MTP Shares Fund Series MTP Shares Issued at Liquidation Value Annual Interest Rate NYSE Ticker NAN $ 2.70% NAN PrC NAN $ 2.50% NAN PrD NXK $ 2.55% NXK PrC VRDP Shares Fund VRDP Shares Issued at Liquidation Value NNP $ (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on MTP Shares and VRDP Shares.) Nuveen Investments 11 As of October 5, 2011, after the close of this reporting period, all 84 of the Nuveen closed-end municipal funds that had issued ARPS, approximately $11.0 billion, have redeemed at liquidation value all of these shares. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. Regulatory Matters During May 2011, Nuveen Securities, LLC, known as Nuveen Investments, LLC prior to April 30, 2011, entered into a settlement with the Financial Industry Regulatory Authority (FINRA) with respect to certain allegations regarding Nuveen-sponsored closed-end fund ARPS marketing brochures. As part of this settlement, Nuveen Securities, LLC neither admitted to nor denied FINRA’s allegations. Nuveen Securities, LLC is the broker-dealer subsidiary of Nuveen Investments. The settlement with FINRA concludes an investigation that followed the widespread failure of auctions for ARPS and other auction rate securities, which generally began in mid-February 2008. In the settlement, FINRA alleged that certain marketing materials provided by Nuveen Securities, LLC were false and misleading. Nuveen Securities, LLC agreed to a censure and the payment of a $3 million fine. 12 Nuveen Investments RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment Risk. The possible loss of the entire principal amount that you invest. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Nuveen Investments 13 Common Share Dividend and Share Price Information The monthly dividends of NNY, NNP, NAN and NXK remained stable throughout the twelve-month reporting period ended September 30, 2011, while NYV’s monthly dividend was cut in June and September 2011. Due to normal portfolio activity, common shareholders of the following Funds received capital gains distributions in December 2010 as follows: Fund Long-Term Capital Gains (per share) NNY $ NNP $ NAN $ All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of September 30, 2011, NNY, NNP, NAN and NXK had positive UNII balances for both tax and financial reporting purposes, while NYV had a positive UNII balance for tax purposes and a negative UNII balance for financial reporting purposes. 14 Nuveen Investments COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of September 30, 2011, and since the inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired their common shares as shown in the accompanying table. NNY, NYV and NAN have not repurchased any of their common shares since the inception of their repurchase programs. Fund Common Shares Repurchased and Retired % of Outstanding Common Shares NNY — — NYV — — NNP 0.2% NAN — — NXK 0.1% During the twelve-month reporting period, the Funds did not repurchase any of their outstanding common shares. As of September 30, 2011, the Funds’ common share prices were trading at (-) discounts to their common share NAVs as shown in the accompanying table. Fund 9/30/11 (-)Discount 12-Month Average (-)Discount NNY (-)4.63% (-)4.14 % NYV (-)8.01% (-)6.04 % NNP (-)5.86% (-)5.46 % NAN (-)8.73% (-)7.93 % NXK (-)8.97% (-)8.00 % Nuveen Investments 15 NNY Nuveen New York Performance Municipal Value OVERVIEW Fund, Inc. as of September 30, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -4.63 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Average Annual Total Return (Inception 10/07/87) On Share Price On NAV 1-Year 0.39% % 5-Year 4.84% % 10-Year 4.89% % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Education and Civic Organizations % Health Care % Transportation % Tax Obligation/General % Utilities % Housing/Multifamily % U.S. Guaranteed % Long-Term Care % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 4 The Fund paid shareholders a capital gains distribution in December 2010 of $0.0062 per share. 16 Nuveen Investments NYV Nuveen New York Performance Municipal Value OVERVIEW Fund 2 as of September 30, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -8.01 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage — % Effective Leverage % Average Annual Total Return (Inception 4/28/09) On Share Price On NAV 1-Year -3.15% % Since Inception 2.61% % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Health Care % Housing/Multifamily % Transportation % Education and Civic Organizations % Tax Obligation/General % Consumer Staples % Energy % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. Nuveen Investments 17 NNP Nuveen New York Performance Performance Plus OVERVIEW Municipal Fund, Inc. as of September 30, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -5.86 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 11/15/89) On Share Price On NAV 1-Year 2.30% % 5-Year 4.88% % 10-Year 6.45% % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Education and Civic Organizations % Health Care % Transportation % U.S. Guaranteed % Tax Obligation/General % Utilities % Water and Sewer % Housing/Multifamily % Housing/Single Family % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 4 The Fund paid shareholders a capital gains distribution in December 2010 of $0.0128 per share. 18 Nuveen Investments NAN Nuveen New York Performance Dividend Advantage OVERVIEW Municipal Fund as of September 30, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -8.73 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 5/26/99) On Share Price On NAV 1-Year 0.98% % 5-Year 3.64% % 10-Year 5.87% % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Health Care % Transportation % Education and Civic Organizations % Tax Obligation/General % Housing/Multifamily % Utilities % Water and Sewer % Long-Term Care % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 4 The Fund paid shareholders a capital gains distribution in December 2010 of $0.0344 per share. Nuveen Investments 19 NXK Nuveen New York Performance Dividend Advantage OVERVIEW Municipal Fund 2 as of September 30, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -8.97 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 3/27/01) On Share Price On NAV 1-Year 0.49% % 5-Year 3.64% % 10-Year 5.93% % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Transportation % Education and Civic Organizations % Health Care % Tax Obligation/General % Utilities % Water and Sewer % Long-Term Care % Housing/Multifamily % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by a national rating agency. 3 Holdings are subject to change. 20 Nuveen Investments NNY Shareholder Meeting Report NYV NNP The annual meeting of shareholders was held in the offices of Nuveen Investments on May 6, 2011; at this meeting the shareholders were asked to vote on the election of Board Members. NNY NYV NNP Common shares Common shares Common and Preferred shares voting together as a class Preferred shares voting together as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — Withhold — Total — William J. Schneider For — — — Withhold — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — Nuveen Investments 21 NAN Shareholder Meeting Report (continued) NXK NAN NXK Common and Preferred shares voting together as a class Preferred shares voting together as a class Common and Preferred shares voting together as a class Preferred shares voting together as a class Approval of the Board Members was reached as follows: John P. Amboian For — — Withhold — — Total — — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — Withhold — — Total — — David J. Kundert For — — Withhold — — Total — — William J. Schneider For — — Withhold — — Total — — Judith M. Stockdale For — Withhold — Total — Carole E. Stone For — Withhold — Total — Virginia L. Stringer For — Withhold — Total — Terence J. Toth For — — Withhold — — Total — — 22 Nuveen Investments Report of Independent Registered Public Accounting Firm The Board of Directors/Trustees and Shareholders Nuveen New York Municipal Value Fund, Inc. Nuveen New York Municipal Value Fund 2 Nuveen New York Performance Plus Municipal Fund, Inc. Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Fund 2 We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen New York Municipal Value Fund, Inc., Nuveen New York Municipal Value Fund 2, Nuveen New York Performance Plus Municipal Fund, Inc., Nuveen New York Dividend Advantage Municipal Fund, and Nuveen New York Dividend Advantage Municipal Fund 2 (the “Funds”), as of September 30, 2011, and the related statements of operations and cash flows (Nuveen New York Performance Plus Municipal Fund, Inc., Nuveen New York Dividend Advantage Municipal Fund, and Nuveen New York Dividend Advantage Municipal Fund 2 only) for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2011, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen New York Municipal Value Fund, Inc., Nuveen New York Municipal Value Fund 2, Nuveen New York Performance Plus Municipal Fund, Inc., Nuveen New York Dividend Advantage Municipal Fund, and Nuveen New York Dividend Advantage Municipal Fund 2 at September 30, 2011, and the results of their operations and their cash flows (Nuveen New York Performance Plus Municipal Fund, Inc., Nuveen New York Dividend Advantage Municipal Fund, and Nuveen New York Dividend Advantage Municipal Fund 2 only) for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein in conformity with U.S. generally accepted accounting principles. Chicago, Illinois November 28, 2011 Nuveen Investments 23 Nuveen New York Municipal Value Fund, Inc. NNY Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 1.2% (1.2% of Total Investments) $ New York City Industrial Development Agency, New York, Liberty Revenue Bonds, IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 9/15 at 100.00 BB+ $ Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, Series 2007A, 5.000%, 12/01/23 6/17 at 100.00 BB Total Consumer Discretionary Consumer Staples – 2.1% (2.1% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 5.250%, 6/01/25 12/11 at 101.00 A3 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 5.750%, 6/01/33 6/13 at 100.00 A1 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/12 at 100.00 BBB Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2001A, 5.200%, 6/01/25 6/12 at 100.00 A3 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 17.0% (17.0% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 2007A, 5.000%, 7/01/31 7/17 at 100.00 BBB Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 N/R Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 No Opt. Call BBB– Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 12/20 at 100.00 N/R 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 2006, 5.000%, 5/01/23 5/16 at 100.00 BBB– Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 2007A, 5.000%, 7/01/41 – RAAI Insured 7/17 at 100.00 N/R Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured No Opt. Call BBB Dormitory Authority of the State of New York, Insured Revenue Bonds, D’Youville College, Series 2001, 5.250%, 7/01/20 – RAAI Insured 1/12 at 102.00 N/R Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured 7/15 at 100.00 Aa2 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2010, 5.250%, 7/01/30 7/20 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 2010, 5.250%, 7/01/35 7/20 at 100.00 Baa1 Dormitory Authority of the State of New York, Second General Resolution Consolidated Revenue Bonds, City University System, Series 1993A: 5.750%, 7/01/18 No Opt. Call AA– 6.000%, 7/01/20 No Opt. Call AA– Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Refunding, Series 2007-A1, 5.000%, 8/01/46 8/17 at 100.00 Baa1 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, Civic Facility Project, Series 2005, 5.000%, 10/01/35 10/15 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 BBB+ 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) Monroe County Industrial Development Corporation, New York, Revenue Bonds, St. John Fisher College, Series 2011: $ 6.000%, 6/01/30 6/21 at 100.00 BBB+ $ 6.000%, 6/01/34 6/21 at 100.00 BBB+ Monroe County Industrial Development Corporation, New York, Revenue Bonds, University of Rochester Project, Series 2011B, 5.000%, 7/01/41 7/21 at 100.00 Aa3 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. Francis College, Series 2004, 5.000%, 10/01/34 10/14 at 100.00 A– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of Greater New York, Series 2002, 5.250%, 8/01/21 2/12 at 100.00 A– New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic College, Series 2007, 5.000%, 10/01/27 10/17 at 100.00 BBB Tompkins County Development Corporation, New York, Revenue Bonds, Ithaca College, Series 2011, 5.375%, 7/01/41 – AGM Insured 1/21 at 100.00 Aa3 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, Series 2010A, 5.125%, 9/01/40 9/20 at 100.00 A– Total Education and Civic Organizations Financials – 1.2% (1.2% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series 2005, 5.250%, 10/01/35 No Opt. Call A1 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series 2007, 5.500%, 10/01/37 No Opt. Call A1 Total Financials Health Care – 12.8% (12.8% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter’s Hospital, Series 2008D, 5.750%, 11/15/27 11/17 at 100.00 BBB+ Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured 2/15 at 100.00 BBB Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, New York Hospital Medical Center of Queens, Series 2007, 4.650%, 8/15/27 2/17 at 100.00 N/R Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured 2/15 at 100.00 BBB Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt Hospital, Series 2005, 4.900%, 8/15/31 8/15 at 100.00 N/R Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.000%, 7/01/26 7/20 at 100.00 A2 Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long Island Obligated Group – St. Catherine of Siena Medical Center, Series 2000A, 6.500%, 7/01/20 1/12 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer Center, Series 2006-1, 5.000%, 7/01/35 7/16 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured 8/14 at 100.00 AA+ Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2011A, 6.000%, 7/01/40 7/20 at 100.00 BBB+ Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities Hospital, Series 2003B, 5.500%, 7/01/23 7/13 at 100.00 Baa1 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University Hospital Association, Series 2003A, 5.500%, 7/01/32 7/13 at 100.00 Baa1 Nuveen Investments 25 Nuveen New York Municipal Value Fund, Inc. (continued) NNY Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 1/12 at 100.00 BB $ Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– Nassau County Industrial Development Agency, New York, Revenue Refunding Bonds, North Shore Health System Obligated Group, Series 2001B, 5.875%, 11/01/11 No Opt. Call A3 New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2001B, 6.375%, 7/01/31 7/12 at 100.00 Baa3 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 2010-C2, 6.125%, 11/01/37 11/20 at 100.00 A3 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, Series 2001A, 7.125%, 7/01/31 1/12 at 101.00 B Total Health Care Housing/Multifamily – 5.9% (5.9% of Total Investments) East Syracuse Housing Authority, New York, FHA-Insured Section 8 Assisted Revenue Refunding Bonds, Bennet Project, Series 2001A, 6.700%, 4/01/21 4/12 at 100.00 AA+ New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A, 5.000%, 7/01/25 – FGIC Insured 7/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2001A: 5.400%, 11/01/21 11/11 at 101.00 AA 5.500%, 11/01/31 11/11 at 101.00 AA 5.600%, 11/01/42 11/11 at 101.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2009C-1, 5.500%, 11/01/34 5/19 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2009M, 5.150%, 11/01/45 5/19 at 100.00 AA New York State Housing Finance Agency, Secured Mortgage Program Multifamily Housing Revenue Bonds, Series 2001E, 5.600%, 8/15/20 (Alternative Minimum Tax) 2/12 at 100.00 Aa1 Westchester County Industrial Development Agency, New York, GNMA Collateralized Mortgage Loan Revenue Bonds, Living Independently for the Elderly Inc., Series 2001A, 5.375%, 8/20/21 2/12 at 102.00 Aaa Total Housing/Multifamily Housing/Single Family – 2.5% (2.5% of Total Investments) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 (Alternative Minimum Tax) 4/15 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 5.200%, 10/01/32 (Alternative Minimum Tax) 10/17 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 73A, 5.250%, 10/01/17 (Alternative Minimum Tax) 3/12 at 100.00 Aa1 New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-Third Series A, 4.750%, 4/01/23 (Alternative Minimum Tax) 4/13 at 101.00 Aaa Total Housing/Single Family Long-Term Care – 3.6% (3.6% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Nursing Home Revenue Bonds, Eger Healthcare Center of Staten Island, Series 1998, 5.100%, 2/01/28 2/12 at 100.00 AAA Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, W.K. Nursing Home Corporation, Series 1996, 6.125%, 2/01/36 2/12 at 100.00 AAA 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) $ Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of Westchester Project, Series 2006, 5.200%, 2/15/41 2/17 at 103.00 AA+ $ Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 Ba3 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 5.000%, 7/01/35 – ACA Insured 7/15 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2000, 8.125%, 7/01/19 7/12 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 1/12 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1, 5.500%, 7/01/18 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008-B1, 5.800%, 7/01/23 7/16 at 101.00 N/R Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 7/16 at 101.00 N/R Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) 12/13 at 100.00 BBB Tax Obligation/General – 9.8% (9.8% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2008 Series D, 5.125%, 12/01/25 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2004C, 5.250%, 8/15/16 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2004E, 5.000%, 11/01/19 – AGM Insured 11/14 at 100.00 AA+ New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/19 – SYNCORA GTY Insured 9/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 22.1% (22.0% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.250%, 11/01/21 11/13 at 100.00 AAA Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 2005A, 5.250%, 7/01/24 – CIFG Insured 7/15 at 100.00 AA– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 2005F, 5.000%, 3/15/21 – AGM Insured 3/15 at 100.00 AAA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured 5/14 at 100.00 AA+ Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A: 5.250%, 11/15/25 – AGM Insured 11/12 at 100.00 AA+ 5.000%, 11/15/30 11/12 at 100.00 AA Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 5.000%, 11/15/34 11/19 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A, 5.125%, 1/01/29 7/12 at 100.00 AA– Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 5.500%, 1/01/34 1/13 at 102.00 BBB New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured 10/14 at 100.00 AAA Nuveen Investments 27 Nuveen New York Municipal Value Fund, Inc. (continued) NNY Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA– $ New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2009-S5, 5.250%, 1/15/39 1/19 at 100.00 AA– New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 – FGIC Insured 2/13 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007C-1, 5.000%, 11/01/27 11/17 at 100.00 AAA New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 2003A, 5.000%, 3/15/21 3/14 at 100.00 AA– New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A, 5.000%, 12/15/27 (UB) 12/17 at 100.00 AAA New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic Development and Housing, Series 2006A, 5.000%, 3/15/36 9/15 at 100.00 AAA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B, 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 5.000%, 4/01/27 10/17 at 100.00 AA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, 4/01/20 – AMBAC Insured (UB) No Opt. Call AA New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 6/13 at 100.00 AA– New York State Urban Development Corporation, Special Project Revenue Bonds, University Facilities Grants, Series 1995, 5.875%, 1/01/21 No Opt. Call AA– Total Tax Obligation/Limited Transportation – 10.8% (10.8% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 5.000%, 11/15/33 11/17 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A, 5.500%, 11/15/19 – AMBAC Insured 11/12 at 100.00 A New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/11 at 100.00 BB– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) 8/12 at 101.00 B– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) 1/16 at 100.00 A3 New York City Industrial Development Agency, New York, Special Facility Revenue Bonds, JetBlue Airways Corporation Project, Series 2006, 5.125%, 5/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B– New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – AGM Insured 7/15 at 100.00 AA+ Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) 4/12 at 100.00 Baa1 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2007, Trust 2920, 17.484%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA+ $ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, Series 2002B, 5.000%, 11/15/21 11/12 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 4.3% (4.3% of Total Investments) (4) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk County Issue, Series 1986, 7.375%, 7/01/16 (ETM) No Opt. Call Aaa 25 Dormitory Authority of the State of New York, Suffolk County, Lease Revenue Bonds, Judicial Facilities, Series 1991A, 9.500%, 4/15/14 (ETM) 10/11 at 103.75 Baa1 (4) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 1997B, 5.000%, 7/01/20 – AMBAC Insured (ETM) 1/12 at 100.00 N/R (4) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2002C, 6.450%, 7/01/32 (Pre-refunded 7/01/12) 7/12 at 101.00 Baa3 (4) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aaa New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2002A: 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 Aa3 (4) 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 AAA Niagara Falls, Niagara County, New York, General Obligation Water Treatment Plant Bonds, Series 1994, 7.250%, 11/01/11 – NPFG Insured (Alternative Minimum Tax) (ETM) No Opt. Call A2 (4) Total U.S. Guaranteed Utilities – 6.1% (6.1% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 2/20 at 100.00 Baa3 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 5.000%, 12/01/35 – CIFG Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/38 5/21 at 100.00 A– Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) 6/13 at 100.00 A– Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue Bonds, American Ref-Fuel Company of Niagara LP, Series 2001A, 5.450%, 11/15/26 (Mandatory put 11/15/12) (Alternative Minimum Tax) 11/11 at 101.00 Baa2 Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue Bonds, American Ref-Fuel Company of Niagara LP, Series 2001C, 5.625%, 11/15/24 (Mandatory put 11/15/14) (Alternative Minimum Tax) 11/11 at 101.00 Baa2 Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 11/11 at 100.00 Aa2 25 Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15/19 – FGIC Insured 11/15 at 100.00 Aa2 Nuveen Investments 29 Nuveen New York Municipal Value Fund, Inc. (continued) NNY Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998: $ 5.300%, 1/01/13 (Alternative Minimum Tax) 1/12 at 100.00 N/R $ 5.500%, 1/01/23 (Alternative Minimum Tax) 1/12 at 100.00 N/R Total Utilities Water and Sewer – 0.5% (0.5% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2003A, 5.375%, 6/15/19 6/12 at 100.00 AAA $ Total Investments (cost $145,413,919) – 100.1% Floating Rate Obligations – (2.2)% Other Assets Less Liabilities – 2.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 30 Nuveen Investments Nuveen New York Municipal Value Fund 2 NYV Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.9% (3.9% of Total Investments) $ District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.500%, 5/15/33 No Opt. Call Baa1 $ Education and Civic Organizations – 9.7% (9.9% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 N/R Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt Revenue Bonds (Enterprise Charter School Project), Series 2011A, 6.000%, 12/01/19 No Opt. Call N/R Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2007, 5.000%, 7/01/37 7/17 at 100.00 Aa2 New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project PILOT, Series 2009A, 0.000%, 3/01/40 – AGC Insured No Opt. Call AA+ Total Education and Civic Organizations Energy – 2.8% (2.7% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) 1/14 at 100.00 Ba2 Health Care – 22.2% (22.7% of Total Investments) Albany Capital Resource Corporation, New York, St. Peter’s Hospital Project, Series 2011, 6.000%, 11/15/25 11/20 at 100.00 BBB+ Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt Hospital, Series 2005, 4.900%, 8/15/31 8/15 at 100.00 N/R 50 Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.000%, 7/01/26 7/20 at 100.00 A2 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/27 – RAAI Insured 1/12 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2006B, 5.000%, 11/01/34 11/16 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2009A, 5.500%, 5/01/37 5/19 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2007B, 5.625%, 7/01/37 7/17 at 100.00 BBB+ Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.000%, 8/01/24 8/16 at 100.00 Baa3 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A 85 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 2010-C2, 6.125%, 11/01/37 11/20 at 100.00 A3 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. Obligated Group, Series 2009, 6.625%, 2/15/32 2/14 at 100.00 A+ Total Health Care Housing/Multifamily – 13.3% (13.6% of Total Investments) New York City Housing Development Corporation, New York, FNMA Backed Progress of Peoples Development Multifamily Rental Housing Revenue Bonds, Series 2005B, 4.950%, 5/15/36 (Alternative Minimum Tax) 11/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2004-H2, 5.125%, 11/01/34 (Alternative Minimum Tax) 11/14 at 100.00 AA Nuveen Investments 31 Nuveen New York Municipal Value Fund 2 (continued) NYV Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009A, 5.250%, 11/01/41 5/19 at 100.00 Aa2 $ New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 4.500%, 11/01/29 5/19 at 100.00 Aa2 Total Housing/Multifamily Tax Obligation/General – 6.0% (6.1% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2009 Series J1, 5.000%, 5/15/36 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 27.3% (27.9% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, State Personal Income Tax, Educations Series 2003A, 5.500%, 3/15/12 – AGM Insured No Opt. Call AA+ Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Education Series 2006D, 4.000%, 3/15/12 No Opt. Call AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Education Series 2009A, 5.000%, 3/15/38 3/19 at 100.00 AAA Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2009-S5, 5.250%, 1/15/39 1/19 at 100.00 AA– New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 09-6W, 13.576%, 3/15/37 (IF) (4) 3/17 at 100.00 AAA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Total Tax Obligation/Limited Transportation – 12.9% (13.2% of Total Investments) New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005: 7.500%, 8/01/16 (Alternative Minimum Tax) No Opt. Call B– 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 B– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007, 5.750%, 10/01/37 10/17 at 100.00 N/R Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Series 2008A: 5.000%, 11/15/11 No Opt. Call Aa2 5.000%, 11/15/33 5/18 at 100.00 Aa2 Total Transportation $ Total Investments (cost $32,118,114) – 98.1% Other Assets Less Liabilities – 1.9% (5) Net Assets Applicable to Common Shares – 100% $ 32 Nuveen Investments Investments in Derivatives at September 30, 2011 Forward Swaps outstanding: Counterparty Notional Amount Fund Pay/Receive Floating Rate Floating Rate Index Fixed Rate Fixed Rate Payment Frequency Effective Date (6) Termination Date Unrealized Appreciation (Depreciation ) Barclays Bank PLC $ Receive 3-Month USD-LIBOR % Semi-Annually 3/30/12 3/30/35 $ ) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as noted within Investments in Derivatives at September 30, 2011. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. (IF) Inverse floating rate investment. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. Nuveen Investments 33 Nuveen New York Performance Plus Municipal Fund, Inc. NNP Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) $ New York City Industrial Development Agency, New York, Liberty Revenue Bonds, IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 9/15 at 100.00 BB+ $ Consumer Staples – 1.9% (1.3% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 5.250%, 6/01/25 12/11 at 101.00 A3 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 5.750%, 6/01/33 6/13 at 100.00 A1 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2001A, 5.200%, 6/01/25 6/12 at 100.00 A3 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 20.4% (13.6% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 2007A, 5.000%, 7/01/31 7/17 at 100.00 BBB Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 N/R Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 6.375%, 7/15/43 No Opt. Call BBB– Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 12/20 at 100.00 N/R Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 1998B, 5.000%, 9/15/13 3/12 at 100.00 BBB– 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 2006, 5.000%, 5/01/23 5/16 at 100.00 BBB– Dormitory Authority of the State of New York, Consolidated Revenue Bonds, City University System, Series 1993B, 6.000%, 7/01/14 – AGM Insured No Opt. Call AA+ Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 2007A, 5.000%, 7/01/41 – RAAI Insured 7/17 at 100.00 N/R Dormitory Authority of the State of New York, General Revenue Bonds, New York University, Series 2001-1, 5.500%, 7/01/20 – AMBAC Insured No Opt. Call AA– Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of Technology, Series 2007, 5.250%, 7/01/29 – FGIC Insured No Opt. Call BBB Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured 7/15 at 100.00 Aa2 Dormitory Authority of the State of New York, Revenue Bonds, Marymount Manhattan College, Series 2009, 5.250%, 7/01/29 7/19 at 100.00 Baa2 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2010, 5.250%, 7/01/30 7/20 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 5.000%, 7/01/32 – AMBAC Insured 7/17 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 2010, 5.250%, 7/01/35 7/20 at 100.00 Baa1 Dormitory Authority of the State of New York, Revenue Bonds, State University Educational Facilities, Series 1993A, 5.875%, 5/15/17 No Opt. Call AA– Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Project, Series 2007-A2, 4.500%, 8/01/36 8/17 at 100.00 Baa1 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Refunding, Series 2007-A1, 5.000%, 8/01/46 8/17 at 100.00 Baa1 $ Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, Civic Facility Project, Series 2005, 5.000%, 10/01/35 10/15 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 BBB+ Madison County Capital Resource Corporation, New York, Revenue Bonds, Colgate University Project, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 AA– Monroe County Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. John Fisher College, Series 1999: 5.375%, 6/01/17 – RAAI Insured 12/11 at 100.00 N/R 5.375%, 6/01/24 – RAAI Insured 12/11 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. Francis College, Series 2004, 5.000%, 10/01/34 10/14 at 100.00 A– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of Greater New York, Series 2002, 5.250%, 8/01/21 2/12 at 100.00 A– New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic College, Series 2007, 5.000%, 10/01/27 10/17 at 100.00 BBB Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, Series 2010A, 5.125%, 9/01/40 9/20 at 100.00 A– Yonkers Industrial Development Agency, New York, Civic Facility Revenue Bonds, Sarah Lawrence College Project, Series 2001A Remarketed, 6.000%, 6/01/41 6/19 at 100.00 BBB Total Education and Civic Organizations Financials – 1.2% (0.8% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series 2005, 5.250%, 10/01/35 No Opt. Call A1 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series 2007, 5.500%, 10/01/37 No Opt. Call A1 Total Financials Health Care – 20.3% (13.6% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Refunding Series 2007A, 5.000%, 7/01/36 7/17 at 100.00 BBB+ Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured 2/15 at 100.00 BBB Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured 2/15 at 100.00 BBB Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt Hospital, Series 2005, 4.900%, 8/15/31 8/15 at 100.00 N/R Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.000%, 7/01/26 7/20 at 100.00 A2 Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long Island Obligated Group – St. Catherine of Siena Medical Center, Series 2000A, 6.500%, 7/01/20 1/12 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long Island Obligated Group – St. Charles Hospital and Rehabilitation Center, Series 1999A, 5.500%, 7/01/22 – NPFG Insured 1/12 at 100.00 A– Nuveen Investments 35 Nuveen New York Performance Plus Municipal Fund, Inc. (continued) NNP Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer Center, Series 2006, 5.000%, 7/01/35 (UB) 7/16 at 100.00 AA $ Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured 8/14 at 100.00 AA+ Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2005A, 5.000%, 11/01/34 11/16 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2011A, 6.000%, 7/01/40 7/20 at 100.00 BBB+ Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities Hospital, Series 2003B, 5.500%, 7/01/23 7/13 at 100.00 Baa1 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University Hospital Association, Series 2003A, 5.500%, 7/01/32 7/13 at 100.00 Baa1 Dutchess County Local Development Corporation, New York, Revenue Bonds, Health Quest System Inc, Series 2010A, 5.750%, 7/01/30 7/20 at 100.00 A– Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2001B, 6.375%, 7/01/31 7/12 at 100.00 Baa3 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 2010-C2, 6.125%, 11/01/37 11/20 at 100.00 A3 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, Series 2001A, 7.125%, 7/01/31 1/12 at 101.00 B Total Health Care Housing/Multifamily – 7.0% (4.7% of Total Investments) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A, 5.000%, 7/01/25 – NPFG Insured (UB) 7/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2001A: 5.500%, 11/01/31 11/11 at 101.00 AA 5.600%, 11/01/42 11/11 at 101.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2002A: 5.375%, 11/01/23 (Alternative Minimum Tax) 5/12 at 100.00 AA 5.500%, 11/01/34 (Alternative Minimum Tax) 5/12 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2004A, 5.250%, 11/01/30 5/14 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2010-D1A, 5.000%, 11/01/42 5/20 at 100.00 AA New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 5.300%, 11/01/37 (Alternative Minimum Tax) 11/17 at 100.00 Aa2 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2010A, 5.000%, 11/01/42 5/20 at 100.00 Aa2 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/01/38 (Alternative Minimum Tax) 11/17 at 100.00 Aa2 New York State Housing Finance Agency, Secured Mortgage Program Multifamily Housing Revenue Bonds, Series 1999I, 6.200%, 2/15/20 (Alternative Minimum Tax) 2/12 at 100.00 Aa1 Total Housing/Multifamily 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 4.5% (3.0% of Total Investments) $ New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 (Alternative Minimum Tax) 4/15 at 100.00 Aa1 $ New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 145, 5.125%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 5.200%, 10/01/32 (Alternative Minimum Tax) 10/17 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 73A, 5.250%, 10/01/17 (Alternative Minimum Tax) 3/12 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.650%, 4/01/30 (Alternative Minimum Tax) 4/12 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 97, 5.500%, 4/01/31 (Alternative Minimum Tax) 10/11 at 100.00 Aa1 New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-Third Series A, 4.750%, 4/01/23 (Alternative Minimum Tax) 4/13 at 101.00 Aaa Total Housing/Single Family Long-Term Care – 3.9% (2.6% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of Westchester Project, Series 2006, 5.200%, 2/15/41 2/17 at 103.00 AA+ Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 Ba3 Dormitory Authority of the State of New York, Revenue Bonds, Miriam Osborn Memorial Home Association, Series 2000B, 6.375%, 7/01/29 – ACA Insured 1/12 at 101.00 BBB Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005: 50 5.125%, 7/01/30 – ACA Insured 7/15 at 100.00 N/R 5.000%, 7/01/35 – ACA Insured 7/15 at 100.00 N/R East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village Project, Series 2006, 5.500%, 8/01/33 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2000, 8.125%, 7/01/19 7/12 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 1/12 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008-B1, 5.800%, 7/01/23 7/16 at 101.00 N/R Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) 12/13 at 100.00 BBB Tax Obligation/General – 11.2% (7.5% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2007D-1, 5.125%, 12/01/26 (UB) 12/17 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/19 – SYNCORA GTY Insured 9/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 (UB) 6/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004E, 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ Total Tax Obligation/General Nuveen Investments 37 Nuveen New York Performance Plus Municipal Fund, Inc. (continued) NNP Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 33.6% (22.5% of Total Investments) $ Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.000%, 11/01/23 11/13 at 100.00 AAA $ Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities Improvements, Series 2005D-1, 5.000%, 8/15/23 – FGIC Insured 2/15 at 100.00 AA– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 2005F, 5.000%, 3/15/21 – AGM Insured 3/15 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A: 5.250%, 11/15/25 – AGM Insured 11/12 at 100.00 AA+ 5.000%, 11/15/30 11/12 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 No Opt. Call AA– 5.125%, 1/01/29 7/12 at 100.00 AA– 5.000%, 7/01/30 – AMBAC Insured 7/12 at 100.00 AA– Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 5.500%, 1/01/34 1/13 at 102.00 BBB New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA– New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 – FGIC Insured 2/13 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007C-1, 5.000%, 11/01/27 11/17 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Tender Option Bond Trust 3545, 13.723%, 5/01/32 (IF) 5/19 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Lien Series 2011C, 5.500%, 11/01/35 11/20 at 100.00 AAA New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 5.750%, 4/01/41 4/21 at 100.00 AA– New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 2003A, 5.000%, 3/15/21 3/14 at 100.00 AA– New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A, 5.000%, 12/15/27 (UB) 12/17 at 100.00 AAA New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic Development and Housing, Series 2006A, 5.000%, 3/15/36 9/15 at 100.00 AAA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B, 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 5.000%, 4/01/27 10/17 at 100.00 AA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, 4/01/20 – AMBAC Insured (UB) No Opt. Call AA New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A, 5.000%, 3/15/29 9/20 at 100.00 AAA New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 6/13 at 100.00 AA– 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2005B, 5.000%, 3/15/30 – AGM Insured 3/15 at 100.00 AAA $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/42 2/20 at 100.00 A+ Total Tax Obligation/Limited Transportation – 14.2% (9.5% of Total Investments) Albany Parking Authority, New York, Revenue Bonds, Series 2001B, 5.250%, 10/15/12 10/11 at 101.00 BBB+ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, 5.000%, 11/15/15 – FGIC Insured No Opt. Call A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 5.000%, 11/15/34 11/20 at 100.00 A New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/11 at 100.00 BB– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) 1/16 at 100.00 A3 New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – AGM Insured (UB) 7/15 at 100.00 AA+ Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) 4/12 at 100.00 Baa1 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2007, Trust 2920, 17.484%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Sixty Sixth Series 2011, 5.000%, 1/15/41 No Opt. Call Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., Series 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) 12/11 at 100.00 CCC+ Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 2001A, 5.000%, 1/01/19 1/12 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, Series 2002B, 5.000%, 11/15/21 11/12 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E, 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Tender Option Bond Trust 1184, 9.111%, 5/15/16 (IF) No Opt. Call Aa2 Total Transportation U.S. Guaranteed – 13.1% (8.8% of Total Investments) (4) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, Shorefront Jewish Geriatric Center Inc., Series 2002, 5.200%, 2/01/32 (Pre-refunded 2/01/13) 2/13 at 102.00 Aaa Nuveen Investments 39 Nuveen New York Performance Plus Municipal Fund, Inc. (continued) NNP Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (continued) $ Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 2002B, 5.375%, 7/01/19 (Pre-refunded 7/01/12) 7/12 at 100.00 AAA $ Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1998A, 4.500%, 4/01/18 (Pre-refunded 10/01/15) – FGIC Insured 10/15 at 100.00 AA+ (4) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2002C, 6.450%, 7/01/32 (Pre-refunded 7/01/12) 7/12 at 101.00 Baa3 (4) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aaa New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2002A: 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 Aa3 (4) 5.125%, 3/15/21 (Pre-refunded 3/15/12) 3/12 at 100.00 AAA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2003B, 5.000%, 3/15/22 (Pre-refunded 3/15/13) 3/13 at 100.00 AA+ (4) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1993B, 5.000%, 1/01/20 (ETM) No Opt. Call AA+ (4) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 1999B, 5.500%, 1/01/30 (Pre-refunded 1/01/22) 1/22 at 100.00 AA+ (4) Total U.S. Guaranteed Utilities – 10.2% (6.8% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 2/20 at 100.00 Baa3 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/38 5/21 at 100.00 A– Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) 6/13 at 100.00 A– Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, American Ref-Fuel Company of Niagara LP, Series 2001D, 5.550%, 11/15/24 (Mandatory put 11/15/15) 11/11 at 101.00 Baa2 Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 11/11 at 100.00 Aa2 Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15/19 – FGIC Insured 11/15 at 100.00 Aa2 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998, 5.500%, 1/01/23 (Alternative Minimum Tax) 1/12 at 100.00 N/R Total Utilities Water and Sewer – 7.3% (4.9% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.625%, 7/01/40 7/20 at 100.00 Ba2 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 6/19 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2003A, 5.375%, 6/15/19 6/12 at 100.00 AAA New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds Master Financing, Series 2010C, 5.000%, 10/15/35 4/20 at 100.00 AAA 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, Pooled Loan Issue, Series 2002F: $ 5.250%, 11/15/19 11/12 at 100.00 AAA $ 5.250%, 11/15/20 11/12 at 100.00 AAA Total Water and Sewer $ Total Investments (cost $340,244,645) – 149.3% Floating Rate Obligations – (14.5)% Variable Rate Demand Preferred Shares, at Liquidation Value – (37.3)% (5) Other Assets Less Liabilities – 2.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 25.0%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 41 Nuveen New York Dividend Advantage Municipal Fund NAN Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 2.6% (1.8% of Total Investments) $ New York City Industrial Development Agency, New York, Liberty Revenue Bonds, IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 9/15 at 100.00 BB+ $ Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, Series 2007A, 5.000%, 12/01/23 6/17 at 100.00 BB Total Consumer Discretionary Consumer Staples – 3.1% (2.0% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 5.250%, 6/01/25 12/11 at 101.00 A3 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/12 at 100.00 BBB Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2001A, 5.200%, 6/01/25 6/12 at 100.00 A3 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 18.7% (12.5% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 2007A, 5.000%, 7/01/31 7/17 at 100.00 BBB Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 N/R Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 No Opt. Call BBB– Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 12/20 at 100.00 N/R Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 2006, 5.000%, 5/01/23 5/16 at 100.00 BBB– Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 2007A, 5.000%, 7/01/41 – RAAI Insured 7/17 at 100.00 N/R Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured No Opt. Call Aa2 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured 7/15 at 100.00 Aa2 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2010, 5.250%, 7/01/30 7/20 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 2010, 5.250%, 7/01/35 7/20 at 100.00 Baa1 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Project, Series 2007-A2, 4.500%, 8/01/36 8/17 at 100.00 Baa1 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Refunding, Series 2007-A1, 5.000%, 8/01/46 8/17 at 100.00 Baa1 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, Civic Facility Project, Series 2005, 5.000%, 10/01/35 10/15 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2009B, 5.250%, 2/01/39 2/19 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 BBB+ Monroe County Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. John Fisher College, Series 1999, 5.375%, 6/01/24 – RAAI Insured 12/11 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. Francis College, Series 2004, 5.000%, 10/01/34 10/14 at 100.00 A– 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of Greater New York, Series 2002, 5.250%, 8/01/21 2/12 at 100.00 A– $ New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/39 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– New York City Trust for Cultural Resources, New York, Revenue Bonds, Whitney Museum of American Art, Series 2011, 5.000%, 7/01/31 1/21 at 100.00 A Niagara County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Niagara University, Series 2001A, 5.350%, 11/01/23 – RAAI Insured 11/11 at 101.00 BBB+ Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic College, Series 2007, 5.000%, 10/01/27 10/17 at 100.00 BBB Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, Series 2010A, 5.125%, 9/01/40 9/20 at 100.00 A– Total Education and Civic Organizations Financials – 2.1% (1.4% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series 2005, 5.250%, 10/01/35 No Opt. Call A1 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series 2007, 5.500%, 10/01/37 No Opt. Call A1 Total Financials Health Care – 21.3% (14.2% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, Memorial Hospital of William F. and Gertrude F. Jones Inc., Series 1999, 5.250%, 8/01/19 – NPFG Insured 2/12 at 100.00 Baa1 Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured 2/15 at 100.00 BBB Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt Hospital, Series 2005, 4.900%, 8/15/31 8/15 at 100.00 N/R Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.200%, 7/01/32 7/20 at 100.00 A2 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997: 5.500%, 7/01/17 – RAAI Insured 1/12 at 100.00 A3 5.500%, 7/01/27 – RAAI Insured 1/12 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long Island Obligated Group – St. Catherine of Siena Medical Center, Series 2000A, 6.500%, 7/01/20 1/12 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer Center, Series 2006, 5.000%, 7/01/35 (UB) 7/16 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured 8/14 at 100.00 AA+ Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish Obligated Group, Series 2005A, 5.000%, 11/01/34 11/16 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2007B, 5.625%, 7/01/37 7/17 at 100.00 BBB+ Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2011A, 6.000%, 7/01/40 7/20 at 100.00 BBB+ Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities Hospital, Series 2003B, 5.500%, 7/01/23 7/13 at 100.00 Baa1 Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University Hospital Association, Series 2003A, 5.500%, 7/01/32 7/13 at 100.00 Baa1 Nuveen Investments 43 Nuveen New York Dividend Advantage Municipal Fund (continued) NAN Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 1/12 at 100.00 BB $ Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue Bonds, Unity Hospital of Rochester Project, Series 2010, 5.750%, 8/15/35 2/21 at 100.00 Aa2 New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A, 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2001B, 6.375%, 7/01/31 7/12 at 100.00 Baa3 Yates County Industrial Development Agency, New York, FHA-Insured Civic Facility Mortgage Revenue Bonds, Soldiers and Sailors Memorial Hospital, Series 1999A, 5.650%, 2/01/39 2/12 at 100.00 N/R Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, Series 2001A, 7.125%, 7/01/31 1/12 at 101.00 B Total Health Care Housing/Multifamily – 8.8% (5.9% of Total Investments) Canton Capital Resource Corporation, New York, Student Housing Facility Revenue Bonds, Grasse River LLC at SUNY Canton Project Series 2010A, 5.000%, 5/01/40 5/20 at 100.00 AA+ New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A, 5.000%, 7/01/25 – NPFG Insured (UB) 7/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2001A, 5.500%, 11/01/31 11/11 at 101.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2004A, 5.250%, 11/01/30 5/14 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2009J, 4.800%, 5/01/36 5/19 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2010-D1A, 5.000%, 11/01/42 5/20 at 100.00 AA New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 4.500%, 11/01/29 5/19 at 100.00 Aa2 New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/01/38 (Alternative Minimum Tax) 11/17 at 100.00 Aa2 Total Housing/Multifamily Housing/Single Family – 3.7% (2.5% of Total Investments) Guam Housing Corporation, Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1998A, 5.750%, 9/01/31 (Alternative Minimum Tax) No Opt. Call N/R New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 (Alternative Minimum Tax) 4/15 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 145, 5.125%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 5.200%, 10/01/32 (Alternative Minimum Tax) 10/17 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.650%, 4/01/30 (Alternative Minimum Tax) 4/12 at 100.00 Aa1 New York State Mortgage Agency, Mortgage Revenue Bonds, Thirty-Third Series A, 4.750%, 4/01/23 (Alternative Minimum Tax) 4/13 at 101.00 Aaa Total Housing/Single Family Long-Term Care – 5.3% (3.5% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, Gurwin Jewish Geriatric Center of Long Island, Series 2005A, 4.900%, 2/15/41 2/15 at 100.00 AA 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) $ Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of Westchester Project, Series 2006, 5.200%, 2/15/41 2/17 at 103.00 AA+ $ Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 Ba3 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 5.000%, 7/01/35 – ACA Insured 7/15 at 100.00 N/R East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village Project, Series 2006, 5.500%, 8/01/33 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2000, 8.125%, 7/01/19 7/12 at 100.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 1/12 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Yonkers Industrial Development Agency, New York, FHA-Insured Mortgage Revenue Bonds, Michael Malotz Skilled Nursing Pavilion, Series 1999, 5.450%, 2/01/29 – NPFG Insured 2/12 at 100.00 Baa1 Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) 12/13 at 100.00 BBB Tax Obligation/General – 11.9% (7.9% of Total Investments) New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2007A, 5.000%, 8/01/25 8/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2007D-1, 5.125%, 12/01/25 (UB) 12/17 at 100.00 AA Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/18 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/19 – NPFG Insured No Opt. Call Aa3 Total Tax Obligation/General Tax Obligation/Limited – 37.4% (24.9% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.250%, 11/01/21 11/13 at 100.00 AAA Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 2005A, 5.250%, 7/01/24 – CIFG Insured 7/15 at 100.00 AA– Dormitory Authority of the State of New York, Secured Hospital Revenue Refunding Bonds, Wyckoff Heights Medical Center, Series 1998H, 5.300%, 8/15/21 – NPFG Insured 2/12 at 100.00 AA– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 2005F, 5.000%, 3/15/21 – AGM Insured 3/15 at 100.00 AAA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured (UB) 5/14 at 100.00 AA+ Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A: 5.250%, 11/15/25 – AGM Insured 11/12 at 100.00 AA+ 5.000%, 11/15/30 11/12 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A, 5.125%, 1/01/29 7/12 at 100.00 AA– Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 5.500%, 1/01/34 1/13 at 102.00 BBB New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA Nuveen Investments 45 Nuveen New York Dividend Advantage Municipal Fund (continued) NAN Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA– $ New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 – FGIC Insured 2/13 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007C-1, 5.000%, 11/01/27 11/17 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Lien Series 2011C, 5.500%, 11/01/35 11/20 at 100.00 AAA New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 5.750%, 4/01/41 4/21 at 100.00 AA– New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 2003A, 5.000%, 3/15/21 3/14 at 100.00 AA– New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A, 5.000%, 12/15/26 (UB) 12/17 at 100.00 AAA New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic Development and Housing, Series 2006A, 5.000%, 3/15/36 9/15 at 100.00 AAA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B, 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 5.000%, 4/01/27 10/17 at 100.00 AA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, 4/01/20 – AMBAC Insured (UB) No Opt. Call AA New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A: 5.000%, 3/15/29 9/20 at 100.00 AAA 5.000%, 3/15/30 9/20 at 100.00 AAA New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 6/13 at 100.00 AA– New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 09-6W, 13.576%, 3/15/37 (IF) (4) 3/17 at 100.00 AAA Total Tax Obligation/Limited Transportation – 18.9% (12.6% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, 5.000%, 11/15/25 – AGM Insured 11/13 at 100.00 AA+ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 5.000%, 11/15/33 11/17 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 5.000%, 11/15/34 11/20 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A, 5.125%, 11/15/22 – FGIC Insured 11/12 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 B– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/11 at 100.00 BB– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) 8/12 at 101.00 B– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) 1/16 at 100.00 A3 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) New York City Industrial Development Agency, New York, Special Facility Revenue Bonds, JetBlue Airways Corporation Project, Series 2006: $ 5.000%, 5/15/20 (Alternative Minimum Tax) 5/12 at 100.00 B– $ 5.125%, 5/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B– New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – AGM Insured (UB) 7/15 at 100.00 AA+ Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) 4/12 at 100.00 Baa1 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2007, Trust 2920, 17.484%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Sixty Sixth Series 2011, 5.000%, 1/15/41 No Opt. Call Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 2001A, 5.250%, 1/01/16 1/12 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, Series 2002B, 5.000%, 11/15/21 11/12 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Tender Option Bond Trust 1184, 9.111%, 5/15/16 (IF) No Opt. Call Aa2 Total Transportation U.S. Guaranteed – 0.7% (0.5% of Total Investments) (5) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 1997B, 5.000%, 7/01/20 – AMBAC Insured (ETM) 1/12 at 100.00 N/R (5) 95 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2002C, 6.450%, 7/01/32 (Pre-refunded 7/01/12) 7/12 at 101.00 Baa3 (5) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 8.1% (5.4% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 2/20 at 100.00 Baa3 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/38 5/21 at 100.00 A– Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) 6/13 at 100.00 A– Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue Bonds, American Ref-Fuel Company of Niagara LP, Series 2001C, 5.625%, 11/15/24 (Mandatory put 11/15/14) (Alternative Minimum Tax) 11/11 at 101.00 Baa2 Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, American Ref-Fuel Company of Niagara LP, Series 2001B, 5.550%, 11/15/24 (Mandatory put 11/15/13) (Alternative Minimum Tax) 11/11 at 101.00 Baa2 Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/30 11/11 at 100.00 Aa2 Total Utilities Nuveen Investments 47 Nuveen New York Dividend Advantage Municipal Fund (continued) NAN Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 7.1% (4.7% of Total Investments) $ Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.625%, 7/01/40 7/20 at 100.00 Ba2 $ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 6/19 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Fiscal Series 2003A, 5.375%, 6/15/19 6/12 at 100.00 AAA New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2011B, 5.000%, 6/15/41 6/21 at 100.00 AA+ Total Water and Sewer $ Total Investments (cost $202,474,938) – 149.9% Floating Rate Obligations – (12.8)% MuniFund Term Preferred Shares, at Liquidation Value – (39.8)% (6) Other Assets Less Liabilities – 2.7% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 26.6%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 48 Nuveen Investments Nuveen New York Dividend Advantage Municipal Fund 2 NXK Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 2.3% (1.6% of Total Investments) $ New York City Industrial Development Agency, New York, Liberty Revenue Bonds, IAC/InterActiveCorp, Series 2005, 5.000%, 9/01/35 9/15 at 100.00 BB+ $ Seneca Nation of Indians Capital Improvements Authority, New York, Special Obligation Bonds, Series 2007A, 5.000%, 12/01/23 6/17 at 100.00 BB Total Consumer Discretionary Consumer Staples – 2.2% (1.5% of Total Investments) New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 5.250%, 6/01/25 12/11 at 101.00 A3 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 5.750%, 6/01/33 6/13 at 100.00 A1 Rensselaer Tobacco Asset Securitization Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2001A, 5.200%, 6/01/25 6/12 at 100.00 A3 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB 5.000%, 6/01/26 6/16 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 20.5% (13.9% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 2007A, 5.000%, 7/01/31 7/17 at 100.00 BBB Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 N/R Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 No Opt. Call BBB– Buffalo and Erie County Industrial Land Development Corporation, New York, Tax-Exempt Revenue Bonds (Enterprise Charter School Project), Series 2011A, 7.500%, 12/01/40 12/20 at 100.00 N/R 90 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 2006, 5.000%, 5/01/23 5/16 at 100.00 BBB– Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 2007A, 5.000%, 7/01/41 – RAAI Insured 7/17 at 100.00 N/R Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of Technology, Series 2007, 5.250%, 7/01/29 – FGIC Insured No Opt. Call BBB Dormitory Authority of the State of New York, Insured Revenue Bonds, New York Medical College, Series 1998, 5.000%, 7/01/21 – NPFG Insured 1/12 at 100.00 Baa1 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured No Opt. Call Aa2 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured 7/15 at 100.00 Aa2 Dormitory Authority of the State of New York, Revenue Bonds, Canisius College, Series 2000, 5.250%, 7/01/30 – NPFG Insured 1/12 at 101.00 Baa1 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 2010, 5.250%, 7/01/30 7/20 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph’s College, Series 2010, 5.250%, 7/01/35 7/20 at 100.00 Baa1 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Refunding, Series 2007-A1, 5.000%, 8/01/46 8/17 at 100.00 Baa1 Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, Civic Facility Project, Series 2005, 5.000%, 10/01/35 10/15 at 100.00 A Hempstead Town Local Development Corporation, New York, Revenue Bonds, Molloy College Project, Series 2009, 5.750%, 7/01/39 7/19 at 100.00 BBB+ Nuveen Investments 49 Nuveen New York Dividend Advantage Municipal Fund 2 (continued) NXK Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Monroe County Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. John Fisher College, Series 2001, 5.250%, 6/01/26 – RAAI Insured 6/13 at 100.00 N/R $ Monroe County Industrial Development Corporation, New York, Revenue Bonds, St. John Fisher College, Series 2011, 6.000%, 6/01/30 6/21 at 100.00 BBB+ New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, St. Francis College, Series 2004, 5.000%, 10/01/34 10/14 at 100.00 A– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, YMCA of Greater New York, Series 2002, 5.250%, 8/01/21 2/12 at 100.00 A– New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006, 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006, 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic College, Series 2007, 5.000%, 10/01/27 10/17 at 100.00 BBB Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, Series 2010A, 5.125%, 9/01/40 9/20 at 100.00 A– Yonkers Industrial Development Agency, New York, Civic Facility Revenue Bonds, Sarah Lawrence College Project, Series 2001A Remarketed, 6.000%, 6/01/41 6/19 at 100.00 BBB Total Education and Civic Organizations Financials – 2.0% (1.3% of Total Investments) Liberty Development Corporation, New York, Goldman Sachs Headquarter Revenue Bonds, Series 2005, 5.250%, 10/01/35 No Opt. Call A1 Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series 2007, 5.500%, 10/01/37 No Opt. Call A1 Total Financials Health Care – 14.1% (9.5% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured 2/15 at 100.00 BBB Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt Hospital, Series 2005, 4.900%, 8/15/31 8/15 at 100.00 N/R Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.200%, 7/01/32 7/20 at 100.00 A2 Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/17 – RAAI Insured 1/12 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer Center, Series 2006, 5.000%, 7/01/35 (UB) 7/16 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured 8/14 at 100.00 AA+ Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2007B, 5.625%, 7/01/37 7/17 at 100.00 BBB+ Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2011A, 6.000%, 7/01/40 7/20 at 100.00 BBB+ Dormitory Authority of the State of New York, Revenue Bonds, Winthrop-South Nassau University Hospital Association, Series 2003A, 5.500%, 7/01/32 7/13 at 100.00 Baa1 Livingston County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Nicholas H. Noyes Hospital, Series 2005, 6.000%, 7/01/30 1/12 at 100.00 BB Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 No Opt. Call BBB– 5.500%, 2/01/32 No Opt. Call BBB– 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Nassau County Industrial Development Agency, New York, Revenue Refunding Bonds, North Shore Health System Obligated Group, Series 2001B, 5.875%, 11/01/11 No Opt. Call A3 $ New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A, 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2001B, 6.375%, 7/01/31 7/12 at 100.00 Baa3 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Huntington Hospital, Series 2002C: 6.000%, 11/01/22 11/12 at 100.00 A– 5.875%, 11/01/32 11/12 at 100.00 A– Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 2010-C2, 6.125%, 11/01/37 11/20 at 100.00 A3 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, Series 2001A, 7.125%, 7/01/31 1/12 at 101.00 B Total Health Care Housing/Multifamily – 4.6% (3.1% of Total Investments) Amherst Industrial Development Agency, New York, Revenue Bonds, UBF Faculty/Student Housing Corporation, University of Buffalo Village Green Project, Series 2001A, 5.250%, 8/01/31 – AMBAC Insured 2/12 at 102.00 N/R New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2001C-2, 5.400%, 11/01/33 (Alternative Minimum Tax) 11/11 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2002A: 5.375%, 11/01/23 (Alternative Minimum Tax) 5/12 at 100.00 AA 5.500%, 11/01/34 (Alternative Minimum Tax) 5/12 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2004A, 5.250%, 11/01/30 5/14 at 100.00 AA 70 New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2010-D1A, 5.000%, 11/01/42 5/20 at 100.00 AA New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/01/38 (Alternative Minimum Tax) 11/17 at 100.00 Aa2 Total Housing/Multifamily Housing/Single Family – 2.6% (1.7% of Total Investments) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 130, 4.650%, 4/01/27 (Alternative Minimum Tax) 4/15 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 145, 5.125%, 10/01/37 (Alternative Minimum Tax) 4/17 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 148, 5.200%, 10/01/32 (Alternative Minimum Tax) 10/17 at 100.00 Aa1 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 82, 5.650%, 4/01/30 (Alternative Minimum Tax) 4/12 at 100.00 Aa1 Total Housing/Single Family Long-Term Care – 5.5% (3.7% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of Westchester Project, Series 2006, 5.200%, 2/15/41 2/17 at 103.00 AA+ Dormitory Authority of the State of New York, Insured Revenue Bonds, Rehabilitation Association Pooled Loan Program 1, Series 2001A, 5.000%, 7/01/23 – AMBAC Insured 7/13 at 100.00 A2 Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 Ba3 Nuveen Investments 51 Nuveen New York Dividend Advantage Municipal Fund 2 (continued) NXK Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005: $ 50 5.125%, 7/01/30 – ACA Insured 7/15 at 100.00 N/R $ 5.000%, 7/01/35 – ACA Insured 7/15 at 100.00 N/R East Rochester Housing Authority, New York, Senior Living Revenue Bonds, Woodland Village Project, Series 2006, 5.500%, 8/01/33 8/16 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2001A-1, 7.250%, 7/01/16 1/12 at 101.00 N/R New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008A-1: 5.500%, 7/01/18 7/16 at 101.00 N/R 5.800%, 7/01/23 7/16 at 101.00 N/R Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008-B1, 5.500%, 7/01/18 7/16 at 100.00 N/R Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs Facilities Pooled Program Bonds, Series 2008-C1, 5.800%, 7/01/23 7/16 at 101.00 N/R Total Long-Term Care Materials – 0.2% (0.2% of Total Investments) Jefferson County Industrial Development Agency, New York, Solid Waste Disposal Revenue Bonds, International Paper Company Project, Series 2003A, 5.200%, 12/01/20 (Alternative Minimum Tax) 12/13 at 100.00 BBB Tax Obligation/General – 13.2% (9.0% of Total Investments) Bath Central School District, Steuben County, New York, General Obligation Bonds, Series 2002, 4.000%, 6/15/18 – FGIC Insured 6/12 at 100.00 A 45 New York City, New York, General Obligation Bonds, Fiscal Series 1998H, 5.375%, 8/01/27 – NPFG Insured 2/12 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005F-1, 5.000%, 9/01/19 – SYNCORA GTY Insured 9/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 (UB) 6/16 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/16 (UB) 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2007D-1, 5.125%, 12/01/25 (UB) 12/17 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 37.2% (25.2% of Total Investments) Battery Park City Authority, New York, Senior Revenue Bonds, Series 2003A, 5.250%, 11/01/21 11/13 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 2005F, 5.000%, 3/15/21 – AGM Insured 3/15 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 5.250%, 11/15/25 – AGM Insured 11/12 at 100.00 AA+ Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 5.500%, 1/01/34 1/13 at 102.00 BBB New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA– New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 – FGIC Insured 2/13 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 5.000%, 11/01/30 5/17 at 100.00 AAA 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007C-1, 5.000%, 11/01/27 11/17 at 100.00 AAA $ New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured 2/13 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Refunding Subordinate Lien Series 2010D, 5.000%, 11/01/25 5/20 at 100.00 AAA New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A, 5.750%, 4/01/41 4/21 at 100.00 AA– New York State Environmental Facilities Corporation, Infrastructure Revenue Bonds, Series 2003A, 5.000%, 3/15/21 3/14 at 100.00 AA– New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A, 5.000%, 12/15/27 (UB) 12/17 at 100.00 AAA New York State Housing Finance Agency, State Personal Income Tax Revenue Bonds, Economic Development and Housing, Series 2006A, 5.000%, 3/15/36 9/15 at 100.00 AAA New York State Municipal Bond Bank Agency, Buffalo, Special Program Revenue Bonds, Series 2001A: 5.250%, 5/15/23 – AMBAC Insured 11/11 at 100.00 A1 5.250%, 5/15/24 – AMBAC Insured 11/11 at 100.00 A1 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 5.000%, 4/01/27 10/17 at 100.00 AA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, 4/01/20 – AMBAC Insured (UB) No Opt. Call AA New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 6/13 at 100.00 AA– Total Tax Obligation/Limited Transportation – 22.5% (15.2% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2007B, 5.000%, 11/15/33 11/17 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 5.000%, 11/15/34 11/20 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A, 5.000%, 11/15/25 – FGIC Insured 11/12 at 100.00 A New York City Industrial Development Agency, New York, American Airlines-JFK International Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) 8/16 at 101.00 B– New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007, 5.875%, 10/01/46 10/17 at 102.00 N/R 50 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/11 at 100.00 BB– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) 8/12 at 101.00 B– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, Terminal One Group JFK Project, Series 2005, 5.500%, 1/01/24 (Alternative Minimum Tax) 1/16 at 100.00 A3 New York City Industrial Development Agency, New York, Special Facility Revenue Bonds, JetBlue Airways Corporation Project, Series 2006: 50 5.000%, 5/15/20 (Alternative Minimum Tax) 5/12 at 100.00 B– 5.125%, 5/15/30 (Alternative Minimum Tax) 5/12 at 100.00 B– New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – AGM Insured (UB) 7/15 at 100.00 AA+ Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) 4/12 at 100.00 Baa1 Nuveen Investments 53 Nuveen New York Dividend Advantage Municipal Fund 2 (continued) NXK Portfolio of Investments September 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: $ 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 $ 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2007, Trust 2920, 17.484%, 8/15/32 – AGM Insured (IF) 8/17 at 100.00 AA+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Sixty Sixth Series 2011, 5.000%, 1/15/41 No Opt. Call Aa2 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB– 6.000%, 12/01/36 12/20 at 100.00 BBB– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, Series 2002B, 5.000%, 11/15/21 11/12 at 100.00 Aa2 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E, 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Tender Option Bond Trust 1184, 9.111%, 5/15/16 (IF) No Opt. Call Aa2 Total Transportation U.S. Guaranteed – 3.6% (2.4% of Total Investments) (4) Dormitory Authority of the State of New York, Service Contract Bonds, Child Care Facilities Development Program, Series 2002, 5.375%, 4/01/17 (Pre-refunded 4/01/12) 4/12 at 100.00 AA– (4) New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Staten Island University Hospital, Series 2002C, 6.450%, 7/01/32 (Pre-refunded 7/01/12) 7/12 at 101.00 Baa3 (4) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003E, 5.000%, 2/01/23 (Pre-refunded 2/01/13) – FGIC Insured 2/13 at 100.00 Aaa New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, Fiscal Series 2003D, 5.000%, 2/01/22 (Pre-refunded 2/01/13) – NPFG Insured 2/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 11.0% (7.4% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/24 – FGIC Insured 6/16 at 100.00 A– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 5.000%, 12/01/35 – CIFG Insured 6/16 at 100.00 A– Nassau County Industrial Development Authority, New York, Keyspan Glenwood Energy Project, Series 2003, 5.250%, 6/01/27 (Alternative Minimum Tax) 6/13 at 100.00 A– Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue Bonds, American Ref-Fuel Company of Niagara LP, Series 2001A, 5.450%, 11/15/26 (Mandatory put 11/15/12) (Alternative Minimum Tax) 11/11 at 101.00 Baa2 Niagara County Industrial Development Agency, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, American Ref-Fuel Company of Niagara LP, Series 2001D, 5.550%, 11/15/24 (Mandatory put 11/15/15) 11/11 at 101.00 Baa2 Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 11/11 at 100.00 Aa2 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Nissequogue Cogeneration Partners Facility, Series 1998: 5.300%, 1/01/13 (Alternative Minimum Tax) 1/12 at 100.00 N/R 5.500%, 1/01/23 (Alternative Minimum Tax) 1/12 at 100.00 N/R Total Utilities 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 6.3% (4.3% of Total Investments) $ Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.625%, 7/01/40 7/20 at 100.00 Ba2 $ New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2011B, 5.000%, 6/15/41 6/21 at 100.00 AA+ Total Water and Sewer $ Total Investments (cost $139,311,121) – 147.8% Floating Rate Obligations – (12.5)% MuniFund Term Preferred Shares, at Liquidation Value – (39.1)% (5) Other Assets Less Liabilities – 3.8% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Bonds backed by U.S. Government or agency securities are given an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value, as a percentage of Total Investments is 26.4%. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 55 Statement of Assets & Liabilities September 30, 2011 New York New York New York New York New York Performance Dividend Dividend Value Value 2 Plus Advantage Advantage 2 (NNY ) (NYV ) (NNP ) (NAN ) (NXK ) Assets Investments, at value (cost $145,413,919, $32,118,114, $340,244,645, $202,474,938 and $139,311,121, respectively) $ Cash — — — Receivables: Interest Investments sold — Deferred offering costs — — Other assets 76 Total assets Liabilities Cash overdraft — — Floating rate obligations — Unrealized depreciation on forward swaps — Payables: Common share dividends Interest — — — Offering costs — — MuniFund Term Preferred (MTP) Shares, at liquidation value — — — Variable Rate Demand Preferred (VRDP) Shares, at liquidation value — Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income (7,096 ) Accumulated net realized gain (loss) (21,946 ) (214,775 ) (584,383 ) (160,994 ) (101,455 ) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Auction Rate Preferred Shares (ARPS) N/A N/A Unlimited Unlimited MTP — — — Unlimited Unlimited VRDP — — Unlimited — — N/A – Fund is not authorized to issue ARPS. See accompanying notes to financial statements. 56 Nuveen Investments Statement of Operations Year Ended September 30, 2011 New York New York New York New York New York Performance Dividend Dividend Value Value 2 Plus Advantage Advantage 2 (NNY ) (NYV ) (NNP ) (NAN ) (NXK ) Investment Income $ Expenses Management fees Auction fees — Dividend disbursing agent fees — Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs — Fees on VRDP Shares — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit (3,390 ) (457 ) (4,330 ) (6,924 ) (3,264 ) Expense reimbursement — (35,683 ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments (46,596 ) (163,774 ) (206,266 ) (30,343 ) Forward swaps — (55,000 ) — — — Change in net unrealized appreciation (depreciation) of: Investments (1,332,570 ) (1,009,351 ) (2,438,462 ) (878,173 ) (814,228 ) Forward swaps — (532,900 ) — — — Net realized and unrealized gain (loss) (1,379,166 ) (1,761,025 ) (2,644,728 ) (847,660 ) (844,571 ) Distributions to Auction Rate Preferred Shareholders From net investment income N/A N/A — (23,288 ) — From accumulated net realized gains N/A N/A — — — Decrease in net assets applicable to Common shares from distributions to Auction RatePreferred shareholders N/A N/A — (23,288 ) — Net increase (decrease) in net assets applicable toCommon shares from operations $ N/A – Fund is not authorized to issue ARPS. See accompanying notes to financial statements. Nuveen Investments 57 Statement of Changes in Net Assets New York Value (NNY) New York Value 2 (NYV) New York Performance Plus (NNP) Year Ended Year Ended Year Ended Year Ended Year Ended Year Ended 9/30/11 9/30/10 9/30/11 9/30/10 9/30/11 9/30/10 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments (46,596 ) (163,774 ) (206,266 ) Forward swaps — — (55,000 ) — — — Change in net unrealized appreciation (depreciation) of: Investments (1,332,570 ) (1,009,351 ) (2,438,462 ) Forward swaps — — (532,900 ) — — — Distributions to Auction Rate Preferred Shareholders: From net investment income N/A N/A N/A N/A — (185,393 ) From accumulated net realized gains N/A N/A N/A N/A — (17,285 ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income (6,461,857 ) (6,455,881 ) (1,759,077 ) (1,802,496 ) (13,264,903 ) (12,573,083 ) From accumulated net realized gains (94,046 ) (337,820 ) — — (192,507 ) (231,609 ) Decrease in net assets applicable to Common shares from distributions to Common shareholders (6,555,903 ) (6,793,701 ) (1,759,077 ) (1,802,496 ) (13,457,410 ) (12,804,692 ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares (1,476,376 ) (1,755,827 ) (2,877,608 ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ $ $ ) $ ) $ $ N/A – Fund is not authorized to issue ARPS. See accompanying notes to financial statements. 58 Nuveen Investments New York Dividend Advantage (NAN) New York Dividend Advantage 2 (NXK) Year Ended 9/30/11 Year Ended 9/30/10 Year Ended 9/30/11 Year Ended 9/30/10 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments (30,343 ) Forward swaps — Change in net unrealized appreciation (depreciation) of: Investments (878,173 ) (814,228 ) Forward swaps — Distributions to Auction Rate Preferred Shareholders: From net investment income (23,288 ) (111,659 ) — (77,543 ) From accumulated net realized gains — (30,429 ) — (3,233 ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income (7,282,550 ) (7,264,019 ) (5,177,836 ) (5,170,050 ) From accumulated net realized gains (318,727 ) (399,336 ) — (49,313 ) Decrease in net assets applicable to Common shares from distributions to Common shareholders (7,601,277 ) (7,663,355 ) (5,177,836 ) (5,219,363 ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares (1,465,161 ) (1,216,122 ) Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 59 Statement of Cash Flows Year Ended September 30, 2011 New York Performance Plus (NNP ) New York Dividend Advantage (NAN ) New York Dividend Advantage 2 (NXK ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to CommonShares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments (27,507,318 ) (28,865,521 ) (19,213,951 ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net — — Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest (126,047 ) (222,425 ) (54,233 ) Receivable for investments sold (931,686 ) (1,232,164 ) Other assets (7,786 ) (39 ) (3,766 ) Increase (Decrease) in: Payable for Auction Rate Preferred share dividends — (2,677 ) — Payable for interest — 1 Accrued management fees (3,272 ) (147 ) Accrued other expenses (29,731 ) Net realized (gain) loss from investments (30,513 ) Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains (1,332 ) — (19,073 ) Net cash provided by (used in) operating activities (3,606,440 ) Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs (445,637 ) Increase (Decrease) in: Cash overdraft balance — ARPS, at liquidation value — (21,900,000 ) — MTP Shares, at liquidation value — — Payable for offering costs — (24,279 ) Cash distributions paid to Common shareholders (13,456,903 ) (7,601,924 ) (5,174,766 ) Net cash provided by (used in) financing activities (12,148,378 ) (3,397,855 ) (5,037,251 ) Net Increase (Decrease) in Cash (1,212,391 ) (7,004,295 ) (315,038 ) Cash at the beginning of period Cash at the End of Period $
